Maeshall, J.
Tbe Industrial Commission is not a court. It is an administrative body, merely. No authority is cited to our attention, and we are unable to find any, that a guardian is jurisdictionally essential to proceedings in behalf of a minor by such a body, in the absence of a statute requiring it. The Workmen’s Compensation Act makes no such requirement. It seems to contemplate that a minor,- the same as an adult, may make application to the Industrial Commission to determine the compensation which should be awarded in case of his receiving a personal injury under such circumstances as to warrant a recovery therefor by proceedings before such Commission. He need not, necessarily, be represented by a guardian. Sub. (2), sec. 2394 — 7, Stats., provides that minors “who are legally permitted to work under the laws of the state” “for the ptirposes of sec. 2394 — 8, shall he considered the same and shall have the same power of contracting as adult employees.”
It is quite significant that minors, mentioned, for the purposes indicated,' are not only empowered to contract to the same extent as adults, but are, for all such purposes, to be considered the same as adults. That is a pretty plain legislative declaration that a guardian to represent a minor, in matters within the jurisdiction of the Industrial Commission under the Workmen’s Compensation Law,.is not essential.
Sec. 2394 — 8, referred to in sub. (2) aforesaid, provides that any employee, as defined in such subsection “shall be deemed to have accepted and shall, within the meaning of section 2394 — 3, be subject to the provisions of sections 2394 — -3 to 2394 — 31, inclusive,” in cases which include the one in question. Thus the entire Workmen’s Compensation Act is covered, as the sections referred to are all there is of it.
Nothing further need be said to show that there was no fatal infirmity in the first award from the mere fact that respondent Schmidt was not represented before the Commission by a guardian. That is in harmony with Foth v. Macomber & W. R. Co. 161 Wis. 549, 154 N. W. 369, 371.
*348Appellant’s counsel suggest that, regardless of whether the Commission errs, jurisdictionally or otherwise, in deciding an application for compensation, its action can only be disturbed by proceedings under sec. 2394 — 19, Stats., which provides that such a determination shall be subject to review ■only by action commenced within twenty days from its date in the circuit court for Dane county; and shall be set aside only upon the ground that “the commission acted without or in excess of its powers,” or “the order or award was procured by fraud,” or “the findings of fact by the commission do not ■support the order or award.” It is considered that such section must be read in connection with sec. 2394 — 15, Stats., which provides that “every compromise of any claim for compensation under sections 2394-3 to 23 94-31, inclusive, ■shall be subject to be reviewed by, and set aside, modified or ■confirmed by the commission upon application made within one year from the time of such compromise.” That contemplates, in general, that compromises of disputes concerning ■compensation, subject to the power of the Commission to set aside, modify, or confirm the same within the time indicated, .as to minors, who are within the scope of the Workmen’s Compensation Act, are to be considered the same as others; that competency to compromise, subject to the indicated control by the Commission, applies to one class the same as to the ■other.
Counsel for appellant contends that the first award was ■confirmatory of the compromise and exhausted the power of the Commission under sec. ,2394 — 15 aforesaid. Counsel for respondents contend that the application which resulted in the second award was, in effect, a request for a review and vacation of the compromise and that the proceedings which resulted in the first award were, in no sense, such a review as the statute contemplates. We incline to that idea. Such ■statute clearly provides for a hearing on application therefor in respect to the validity or justice of a compromise. There *349was no such hearing in this case when the first award was made. There was only a mere formal award, following the .stipulation of the parties. Whether it was just or not was evidently not thought of. The later application, in practical effect, called for such a review and a decision was made, in ■effect, that the compromise agreement was unjust to the extent remedied by the second award. The challenge of the ■compromise was made in time and it matters not that it was in the form of an application for an original award.
The result is that the judgment appealed from should be .affirmed upon the ground that the second award was, in reality, the result of exercise of the Commission’s power to set aside a compromise. The Commission has very broad power in that field, enabling it to protect minors or others who may, through mistake, make an improvident settlement. We thus treat the matter the same as if respondent Schmidt were an adult.
By the Court. — The judgment is affirmed.